Exhibit 99.4 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 8point3 Energy Partners LP (together with its subsidiaries, the “Partnership”) recently acquired interests in two solar generating facilities from SunPower Corporation (“SunPower”) and First Solar, Inc. (“First Solar”), which are both operated by, and under the control of, Southern Company (“Southern”). On September 29, 2016, the Partnership acquired from SunPower a 49.0% interest in a substantially completed, 102 MW photovoltaic solar generating facility located in Kings County, California (the “Henrietta Project”).On December 1, 2016, the Partnership acquired from First Solar a 34.0% interest in a substantially completed, 300 MW photovoltaic solar generating facility located in San Bernardino, California (the “Stateline Project” and, together with the Henrietta Project, the “Projects”).Southern owns the remaining 51.0% and 66.0% interests in the Henrietta Project and the Stateline Project, respectively. The Projects are under the common control of Southern and are therefore required to be aggregated for purposes of measuring significance under S-X Rule 3-05(a)(3).
